                 Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 Esther Weber,
 individually and on behalf of all others similarly situated,       Case No.: 7:21-cv-3941

                                             Plaintiff,             CLASS ACTION COMPLAINT
                                                                     DEMAND FOR JURY TRIAL
                    -v.-
 EOS CCA; and John Does 1-25.
                                           Defendants.

            Plaintiff Esther Weber (“Plaintiff”) brings this Class Action Complaint by and through her

attorneys, Stein Saks PLLC, against Defendant EOS CCA (“EOS”), individually and on behalf of

a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                         INTRODUCTION/PRELIMINARY STATEMENT

       1.          The Fair Debt Collection Practices Act (“FDCPA” or “Act”) was enacted in

response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors." 15 U.S.C. §1692(a). Congress found that "abusive debt

collection practices contribute to the number of personal bankruptcies, to material instability, to

the loss of jobs, and to invasions of individual privacy." Id. It concluded that "existing

laws…[we]re inadequate to protect consumers," and that "'the effective collection of debts" does

not require "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) &

(c).

       2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged." Id. § 1692(e). After determining that the existing



                                                     1
             Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 2 of 11




consumer protection laws were inadequate. Id. § 1692(b), the Act gave consumers a private cause

of action against debt collectors who fail to comply with it. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to

the claim occurred.

                                  NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of New York, County of Rockland, residing at 6

Jill Lane, Apt. 102, Monsey, NY 10952.

     8.        Defendant EOS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 700 Longwater Dr., Norwell, MA 02061.

     9.        Upon information and belief, Defendant EOS is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.




                                                  2
            Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 3 of 11




     10.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

     11.       Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

     12.       The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant EOS sent an initial collection letter;

               c. attempting to collect a consumer debt;

               d. that states conflicting itemizations of the balance due;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     13.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     14.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

     15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue




                                                  3
            Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 4 of 11




is whether the Defendant’s written communication to consumers, in the forms attached as Exhibit

A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     16.       The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor

his attorneys have any interests, which might cause them not to vigorously pursue this action.

     17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist

                   as to all members of the Plaintiff Class and those questions predominance over

                   any questions or issues involving only individual class members. The principal

                   issue is whether the Defendant’s written communication to consumers, in the

                   form attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class

                   members. The Plaintiff and all members of the Plaintiff Class have claims

                   arising out of the Defendant’s common uniform course of conduct complained

                   of herein.




                                                 4
             Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 5 of 11




                d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                    class members insofar as Plaintiff has no interests that are adverse to the absent

                    class members. Plaintiff is committed to vigorously litigating this matter.

                    Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                    complex legal issues, and class actions. Neither the Plaintiff nor her counsel

                    have any interests which might cause them not to vigorously pursue the instant

                    class action lawsuit.

                e. Superiority: A class action is superior to the other available means for the fair

                    and efficient adjudication of this controversy because individual joinder of all

                    members would be impracticable. Class action treatment will permit a large

                    number of similarly situated persons to prosecute their common claims in a

                    single forum efficiently and without unnecessary duplication of effort and

                    expense that individual actions would engender.

      18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

      19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

      20.       Plaintiff repeats the above allegations as if set forth here.




                                                   5
                   Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 6 of 11




           21.      Some time prior to June 5, 2020, an obligation was allegedly incurred by Plaintiff

    to non-party Verizon Wireless.

           22.      The obligation arose out of a transaction in which money, property, insurance or

    services of the subject transactions were incurred for personal purposes, specifically personal

    credit card purchases.

           23.      The alleged Verizon Wireless obligation is a "debt" as defined by 15 U.S.C.§ 1692a

    (5).

           24.      Verizon Wireless is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

           25.      According to Defendant’s letter, Verizon Wireless placed the debt with Defendant

    EOS for collection.

           26.      Defendant EOS collects and attempts to collect debts incurred or alleged to have

    been incurred for personal, family or household purposes on behalf of creditors using the United

    States Postal Services, telephone and internet.


                                 Violation - June 5, 2020 Collection Letter

           27.      On or about June 5, 2020, Defendant sent Plaintiff an initial collection letter

    regarding the alleged debt. See Letter attached as Exhibit A.

           28.      The collection letter states:

AMOUNT DUE AT         INTEREST ACCRUED              NON-INTEREST CHARGES OR          TOTAL PAYMENTS
 CHARGEOFF            SINCE CHARGE OFF               FEES SINCE CHARGEOFF            SINCE CHARGEOFF
   $213.51                   $0.00                           $46.86                        $0.00

                        Amount Due at ChargeOff: $213.51
                        Interest Accrued Since Charge Off: $0.00
                        Non-Interest Charges or Fees Since ChargeOff: $46.86
                        Payments Since ChargeOff: $0.00

    (“Table 1”).

           29.      The letter further states:


                                                      6
                  Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 7 of 11



EOS CCA ACCOUNT #     CLIENT ACCOUNT #        PRINCIPAL      INTEREST     FEE       COLL. COSTS        BALANCE
[redacted]            [redacted]                  $260.37         $0.00    $0.00           $0.00         $260.37
                                                                                    TOTAL DUE:           $260.37

                       EOS CCA Account #: [redacted]
                       Client Account #: [redacted]
                       Principal: $260.37
                       Interest: $0.00
                       Fee: $0.00
                       Coll[ection] Costs : $0.00
                       Balance: $260.37

    (Table 2”).

         30.       The amounts listed in the two tables are contradictory.

         31.       The Letter is therefore false, deceptive, misleading, and unfair.

         32.       The amount of principal due, as stated in Table 2, is not $260.37.

         33.       The $260.37 balance is comprised of $213.51 of principal that was charged off plus

    $46.86 of non-interest charges or fees that were added since charge-off, as stated in Table 1.

         34.       Stating that the principal is $260.37 is false, deceptive, misleading, and unfair.

         35.       In the alternative, the principal due is $260.37, as correctly stated in Table 2.

         36.       There have been no additions to the principal.

         37.       Therefore, the statement that $46.86 of non-interest charges or fees were added

    since charge-off, as stated in Table 1, is false, deceptive, misleading, and unfair.

         38.       Finally, stating that Plaintiff owes $46.86 of non-interest charges or fees, as stated

    in Table 1, and at the same time stating that fees are $0.00, as stated in Table 2, is also false,

    deceptive, misleading, and unfair.

         39.       As the amounts in the Letter are contradictory, the Letter is false, deceptive,

    misleading, and unfair.

         40.       Plaintiff disputes the amount of this debt.




                                                      7
             Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 8 of 11




     41.       Because of the conflicting amounts, Plaintiff suspected there was fraud involved

with this collection.

     42.       Plaintiff is unable to evaluate how much is truly being alleged as the correct

balance, and what comprises that balance.

     43.       Plaintiff was therefore unable to evaluate how much is truly being alleged as the

correct balance, is being misled at to the total owed, and cannot properly evaluate the demand for

payment or how to address it.

     44.       Because of Defendant’s improper acts, Plaintiff expended time, money, and effort

in determining the proper course of action.

     45.       In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

     46.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     47.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect to

any action for the collection of any consumer debt.

     48.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

     49.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.




                                                  8
              Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 9 of 11




      50.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      51.       Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

      52.       As a result of Defendant’s deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.

                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      53.       Plaintiff repeats the above allegations as if set forth here.

      54.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

      55.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

      56.       Defendant violated said section by:

                a. Making a false and misleading representation in violation of §§ 1692e, 1692e

                    (10) by providing conflicting itemizations of the balance due;

                b. Falsely representing the character, amount or legal status of the debt in violation

                    of §1692e (2).

      57.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.

      58.       Plaintiff repeats the above allegations as if set forth here.


                                                   9
             Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 10 of 11




      59.       Alternatively, Defendant’s debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15

U.S.C. § 1692f.

      60.       Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

      61.       Defendant violated this section by unfairly stating conflicting itemizations of the

balance due .

      62.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f, et seq. of the FDCPA and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.

      63.       Plaintiff repeats the above allegations as if set forth here.

      64.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      65.       Pursuant to 15 U.S.C. § 1692g an initial communication with a debtor regarding a

debt must identify the amount of the debt.

      66.       Defendant violated this section by failing to clearly state the amount of the debt.

      67.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

      68.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.


                                                     10
              Case 7:21-cv-03941 Document 1 Filed 05/04/21 Page 11 of 11




                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Esther Weber, individually and on behalf of all others similarly

situated, demands judgment from Defendant EOS as follows:

         i.     Declaring that this action is properly maintainable as a Class Action and certifying

      Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

        ii.     Awarding Plaintiff and the Class statutory damages;

       iii.     Awarding Plaintiff and the Class actual damages;

        iv.     Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

      expenses;

        v.      Awarding pre-judgment interest and post-judgment interest; and

        vi.     Awarding Plaintiff and the Class such other and further relief as this Court may

      deem just and proper.

Dated: May 4, 2021                                           Respectfully submitted,

                                                             /s/ Eliyahu Babad
                                                             By: Eliyahu Babad, Esq.
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             (201) 282-6500 ext. 121
                                                             Fax: (201) 282-6501
                                                             EBabad@SteinSaksLegal.com

                                                             Attorneys for Plaintiff




                                                 11
